Opinion issued April 19, 2016




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                            NO. 01-15-00464-CV
                         ———————————
                    ANDREW PATTERSON, Appellant
                                     V.
       TRANSCONTINENTAL INSURANCE COMPANY, Appellee


                  On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Case No. 2013-01531


                       MEMORANDUM OPINION

     In this judicial proceeding challenging an administrative decision of the

Texas Department of Insurance Division of Workers’ Compensation, Andrew

Patterson appeals a no-evidence summary judgment denying his request for
supplemental income benefits (SIBs) that the Department also had denied. We

affirm.

                                  BACKGROUND

      In 2002, Andrew Patterson suffered an injury when he fell down a flight of

stairs. Patterson was assigned an impairment rating of fifteen percent, which

entitled him to SIBs if he complied with statutory work search requirements. See

TEX. LAB. CODE ANN. §§ 408.1415, –.142 (West 2015). Patterson applied for and

was granted SIBs for the first quarter of his injury. However, his applications for

SIBs for the second through fourth quarters following the injury were denied in

September 2006. In a subsequent administrative hearing, an administrative appeals

panel upheld the denial of SIBs for these quarters. Later judicial review before a

state district court confirmed the decision.

      Patterson then challenged his impairment rating. After another contested

hearing, the hearing officer increased his impairment rating to twenty-one percent.

The appeals panel affirmed the hearing officer’s decision.

      Patterson then again applied for SIBs for the fifth through twenty-fifth

quarters following his injury. At the administrative hearing, the hearing officer

found that Patterson did not timely file his applications for SIBs for these quarters,

but the filing deadline was excused because Patterson’s impairment rating had

increased. See 28 TEX. ADMIN. CODE § 130.105 (2016). The officer also found



                                           2
that Transcontinental had waived any challenge to the SIBs. The hearing officer

noted, however, that if she had reached the merits of Patterson’s claim, she would

have denied it due to Patterson’s failure to comply with the work search

requirements of the statute. See TEX. LAB. CODE ANN. § 408.142.

      The appeals panel reversed the hearing officer’s decision in part, because the

statute waives the filing deadline only if the applicant’s initial impairment rating is

increased from less than fifteen percent to fifteen percent or more. See 28 TEX.

ADMIN. CODE § 130.105(a)(3). Patterson’s initial rating was fifteen percent, so the

filing deadline remained in effect. Relying on the hearing officer’s fact findings,

the appeals panel held that Patterson had failed to establish that any of his later

applications were timely filed and that Transcontinental had not waived its

challenge to his failure to timely apply for SIBs for those quarters.          See id.

§ 130.104(c) (requiring that application for SIBs be filed seven days before the

beginning of the quarter for which SIBs are sought).

      Patterson seeks judicial review of this appeals panel’s decision in this suit.

The trial court granted Transcontinental’s no-evidence motion for summary

judgment, rejecting Patterson’s challenge to the appeals panel’s decision. On

appeal from the trial court, Patterson challenges the trial court’s jurisdiction,

contending that Transcontinental failed to submit a proposed judgment to the

Department of Insurance before entry of any judgment, as required by statute. See



                                          3
TEX. LAB. CODE ANN. § 410.258(a). He further contends that the trial court erred

in granting summary judgment.

                                     DISCUSSION

      I.    Jurisdiction

      Section 410.258 of the Labor Code requires a party who sought judicial

review of an administrative appeals panel’s decision to submit any proposed

judgment to the Department at least thirty days before judgment is scheduled to be

entered. TEX. LAB. CODE ANN. § 410.258(a). Any judgment entered without this

notice is void. Id. § 410.258(f); Metro. Transit Auth. v. Jackson, 212 S.W.3d 797,

801 (Tex. App.―Houston [1st Dist.] 2006, pet. denied).

      We presume, however, that the judgment of the trial court is regular and

correct. S. Ins. Co. v. Brewster, 249 S.W.3d 6, 13 (Tex. App.—Houston [1st Dist.]

2007, pet. denied) (citing McElyea v. Parker, 81 S.W.2d 649, 653 (Tex. 1935));

Casillas v. State Office of Risk Mgmt., 146 S.W.3d 735, 738 (Tex. App.—El Paso

2004, no pet.). In accordance with this presumption, a party challenging the trial

court’s judgment must demonstrate any irregularity in the judgment under review

from the trial court record. See Brewster, 249 S.W.3d at 14.

      The trial court’s final judgment bears two stamps indicating that it was

received by the Department on December 15, more than a month before it was

signed on January 26. It also recites that “notification to the [Department] was



                                         4
made pursuant to Texas Labor Code § 410.258.” Thus, the record reflects that the

Department received notice of the proposed judgment. Patterson nevertheless

insists that a document exists in which the Department certified that a search of its

records could not locate notice of the proposed judgment. Patterson has not

identified this document in the record, nor has he presented it to us under our

authority to consider matters beyond the record in determining our jurisdiction.

See TEX. GOV’T CODE ANN. § 22.220(c) (West 2004); TEX. R. APP. P. 38.1(i);

Brewster, 249 S.W.3d at 14. We conclude that Patterson has failed to rebut the

presumption that the judgment is valid; thus, the trial court had jurisdiction to

render its judgment. TEX. LAB. CODE ANN. § 410.258(a); Brewster, 249 S.W.3d at

13; Casillas, 146 S.W.3d at 738.

      II.    Summary Judgment

      Patterson   next   contends    that       the   trial   court   erred   in   granting

Transcontinental’s no-evidence summary judgment motion. We review a trial

court’s grant of summary judgment de novo. Travelers Ins. Co. v. Joachim, 315
S.W.3d 860, 862 (Tex. 2010). When reviewing a summary judgment, we view the

evidence in a light favorable to the nonmovant and indulge every reasonable

inference in the nonmovant’s favor.         Valence Operating Co. v. Dorsett, 164
S.W.3d 656, 661 (Tex. 2005) (citing Provident Life & Accident Ins. Co. v. Knott,

128 S.W.3d 211, 215 (Tex. 2003)).           In a no-evidence motion for summary



                                            5
judgment, the movant asserts that no evidence supports an essential element of the

nonmovant’s claim on which the nonmovant would have the burden of proof at

trial. See TEX. R. CIV. P. 166a(i); Hahn v. Love, 321 S.W.3d 517, 523–24 (Tex.

App.—Houston [1st Dist.] 2009, pet. denied).       The burden then shifts to the

nonmovant to present evidence raising a genuine issue of material fact as to each

challenged element. Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582 (Tex.

2006); Hahn, 321 S.W.3d at 524. Pro se litigants like Patterson must follow the

same procedural rules as licensed attorneys, including the rules governing

summary judgment proceedings. See Canton-Carter v. Baylor Coll. of Med., 271
S.W.3d 928, 930 (Tex. App.—Houston [14th Dist.] 2008, no pet.).

      Transcontinental moved for summary judgment on the ground that Patterson

failed to present any evidence that his SIB applications were timely filed. Section

130.104 of Title 28 of the Administrative Code requires claimants to apply for

SIBs no later than seven days before the beginning of the quarter for which the

applicant seeks benefits. 28 TEX. ADMIN. CODE § 130.104. The appeals panel

determined that Patterson did not apply for SIBs for the quarters at issue until May

of 2010, after the time for application had expired for each of them. Thus, the

appeals panel determined that Patterson did not timely apply for benefits and that

his failure to apply for them was not excused by the later increase in his

impairment rating.



                                         6
      The administrative decisions find that Patterson failed to timely apply for

SIBs for the contested quarters. The record lacks any summary judgment evidence

of the date Patterson applied for benefits in contravention of the facts found in the

administrative hearing decisions. Patterson bore the burden of producing evidence

to establish that an issue of material fact existed. See Tamez, 206 S.W.3d at 582.

In his brief, Patterson complains that Transcontinental has deliberately withheld

information and documentation from him and thus his failure to adduce facts to

support his claim of timely filing must be excused. Patterson has not supported his

allegation with legal authority or citations to the record demonstrating any

obstruction of the discovery process or spoliation of evidence.        Without any

supporting evidence, Patterson’s claim of justification for his lack of evidence is

not preserved for our review. See TEX. R. APP. P. 38.1(i); Rocha v. State, 464
S.W.3d 410, 418 n.1 (Tex. App.—Houston [1st Dist.] 2015, pet. ref’d).

      Because Patterson produced no evidence to support his assertion that he

timely filed the applications, we hold that the trial court correctly granted summary

judgment. See TEX. R. CIV. P. 166a(i); Tamez, 206 S.W.3d at 582; Hahn, 321
S.W.3d at 524.




                                         7
                                    CONCLUSION

      Because Patterson failed to produce evidence supporting his contention that

the administrative appeals panel erred in concluding that he failed to timely apply

for benefits, the trial court properly granted the motion for a no-evidence summary

judgment. We therefore affirm the judgment of the trial court.




                                            Jane Bland
                                            Justice

Panel consists of Justices Bland, Brown, and Lloyd.




                                        8